Citation Nr: 1602672	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by abnormal weight gain, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for fibromyalgia with fatigue, to include as secondary to service-connected disabilities. 
 
3.  Entitlement to an initial rating in excess of 20 percent prior to February 17, 2011, and in excess of 30 percent thereafter for cervical spine spondylosis.  
 
4.  Entitlement to an initial rating in excess of 10 percent prior to February 17, 2011, and in excess of 40 percent thereafter for degenerative changes of the lumbar spine.
 
5.  Entitlement to a rating in excess of 50 percent prior to February 17, 2011, and in excess of 70 percent thereafter for major depressive disorder.
 
6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1997.  She also had almost four months of earlier active duty service and approximately four years of earlier service with a Reserve Component.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from March 2008 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Montgomery, Alabama, respectively.  The Montgomery RO currently has jurisdiction over the Veteran's claims file.

In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) in regard to the issues of entitlement to higher ratings for her cervical spine, lumbar spine, and major depressive disabilities.  A copy of the transcript is associated with the record.  

In a February 2012 DRO decision, increased ratings of 30 percent for cervical spine spondylosis, 40 percent for degenerative changes of the lumbar spine, and 70 percent for major depressive disorder were awarded, effective February 17, 2011.  Inasmuch as higher ratings are available prior to and since February 17, 2011, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in July 2013, at which time the Board denied service connection for right hip, left hip, right leg, and left leg disorders, and remanded the issues listed on the title page for additional development.  The case now returns to the Board for further appellate review.    

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issue of entitlement to service connection for fibromyalgia with fatigue, entitlement to higher ratings for cervical spine spondylosis, degenerative changes of lumbar spine, and major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have an underlying disease that causes weight gain.

2.  Weight gain is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.

CONCLUSION OF LAW

The criteria for service connection for a chronic disability manifested by abnormal weight gain have not been met. 38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2008 letter, sent prior to the November 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate her claim for service connection as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration records have been obtained and considered.  In this regard, the Board notes that, in August 2013, the Veteran submitted authorization forms so as to allow VA to obtain private treatment records from Bryan Winfield Hospital and Cahaba Center.  While such were never requested by VA, there is no indication that these records pertain to the Veteran's claim of entitlement to service connection for a chronic disability manifested by abnormal weight gain.  Specifically, the Veteran indicated that the records from Bryan Winfield Hospital pertain to a leg condition and the records from Cahaba Center pertain to her psychiatric disability.  Therefore, as such are irrelevant to the Veteran's claim decided herein, there is no need to remand to attempt to obtain such records.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination with respect to her claim of entitlement to service connection for a chronic disability manifested by abnormal weight gain in August 2013.  Neither the Veteran nor her representative has alleged that the examination is inadequate.  Moreover, the Board finds that the examination is adequate as it includes an interview with the Veteran, a review of the relevant history, and a full physical examination.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination report is adequate to adjudicate the Veteran's claim herein decided and no further examination is necessary.

As indicated previously, the Board remanded this case in July 2013 in order to obtain any outstanding private and VA treatment records and to afford the Veteran a VA examination to determine the current nature and etiology of her weight gain.  In this regard, the Board directed the AOJ to obtain authorization forms in order to obtain any fee-basis psychiatric treatment records and physical therapy records from Bryan Winfield Hospital.  In a July 2013 letter, the AOJ requested that the Veteran complete and submit a VA Form 21-4142 (Authorization and Consent to Release Information to VA) so as to allow VA to obtain such records.  Subsequently, in August 2013, the Veteran returned the requested VA Forms 21-4142 for Cahaba Center and Bryan Winfield Hospital.  While the AOJ has not yet obtained these records, there is no indication that these records pertain to the matter of entitlement to service connection for a chronic disability manifested by abnormal weight gain.  

Additionally, as noted in the September 2013 supplemental statement of the case, the Veteran's VA treatment records dated through July 2013 were obtained and considered.  Furthermore, as noted above, the Veteran was afforded a VA examination in August 2013 in accordance with the remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim decided herein.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Specifically, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has alleged that she manifests a chronic disability manifested by abnormal weight gain that is caused by her military service and/or by her service-connected disabilities.  Additionally, in a May 2008 record, one of the Veteran's VA healthcare provider opined that her weight gain was partially due to her depression and arthritis.  

Pursuant to the Board's July 2013 remand, the Veteran was afforded a VA examination in August 2013 in order to determine whether the Veteran had an underlying disease process that caused her weight gain and, if so, the diagnosis of such disorder.  Only if the Veteran's weight gain was attributed to a diagnosed disease process was the examiner to offer an etiological opinion regarding whether such was related to her military service, or caused or aggravated by her service-connected disabilities.

Following an interview with the Veteran, a review of the relevant history, and a full physical examination, the August 2013 VA examiner determined that the Veteran did not have an underlying disease that caused weight gain; however, her mood disorder and osteoarthritis may attribute to a sedentary life style.  The VA examiner stated that a sedentary life style with improper diet may attribute to weight gain.  It was noted that the Veteran reported that she tried to eat right, but it did not always work.  

The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence available to directly establish a nexus between military service and weight gain.  The VA examiner stated the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The rationale was there were no service-connected underlying medical causes for weight gain.  The VA examiner then stated that there were aggravating circumstances in that the Veteran's weight gain was aggravated beyond its natural progression by her service-connected disabilities of a mood disorder and degenerative disk disease of the cervical spine and lumbar spine.  Specifically, weight can be attributed to or aggravated by sedentary lifestyle along with changes in appetite secondary to these disabilities. 

The Board finds that, while the Veteran's weight gain has been attributed to her service-connected disabilities, service connection may not be awarded as weight gain is a finding or symptom and is not a disability in and of itself for which VA compensation benefits are payable.  Specifically, being overweight, as a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Here, the evidence of record does not show or suggest the Veteran has a chronic disability that is manifested by weight gain.  Rather, as determined by the August 2013 VA examiner, the Veteran did not have an underlying disease that caused weight gain.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in actual disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence here does not reflect that the Veteran has a chronic disability manifested by abnormal weight gain.  In the absence of proof of current disability, the claim of service connection may not be granted.  See 38 U.S.C.A. §§ 1110 , 1131; Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (generally observing that in the absence of proof of a current disability, there can be no valid claim).  Thus, service connection for a chronic disability manifested by abnormal weight gain is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic disability manifested by abnormal weight gain.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a chronic disability manifested by abnormal weight gain is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2013, the Board remanded the claim of entitlement to service connection for  fibromyalgia in order to afford the Veteran a VA examination so as to determine the nature and etiology of her fibromyalgia, to include whether such is related to her military service or her service-connected disabilities.  In the remand, the Board noted that the Veteran's service treatment records documented complaints of joint pain and fatigue.  

Thereafter, the Veteran was afforded a VA examination in August 2013.  The VA examiner offered negative opinions as to both direct and secondary service connection.  With regard to the former determination, the VA examiner stated that the claimed condition was less as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's claims file was negative for notations, complaints, or treatment of fibromyalgia or symptoms that may have mimicked fibromyalgia.  The VA examiner also stated that the evidence based literature did not support a definitive cause of fibromyalgia.  She then stated that she was unable to establish a nexus between military service and fibromyalgia without resorting to mere speculation. 

Regarding secondary service connection, the VA examiner stated that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  In support of such opinion, the VA examiner stated that the Veteran was diagnosed with sarcoidosis in 1985, prior to military service.  She noted that fibromyalgia was a disorder characterized by widespread musculoskeletal pain accompanied by fatigue, sleep, memory and mood issues; however, doctors do not know what causes fibromyalgia, but it most likely involved a variety of factors working together, including: genetics (because fibromyalgia tends to run in families, there may be certain genetic mutations that may make you more susceptible to developing the disorder), infections (some illnesses appear to trigger or aggravate fibromyalgia), physical or emotional trauma (posttraumatic stress disorder has been linked to fibromyalgia).  The examiner concluded, as that evidence based literature did not support a definitive cause of fibromyalgia, she was unable to establish a nexus between current service-connected  disabilities and fibromyalgia without resorting to mere speculation.

The Board finds that an addendum opinion is necessary to decide the Veteran's claim for service connection for fibromyalgia with fatigue.  Specifically, with regard to direct service connection, it appears that the VA examiner did not fully consider the record.  Specifically, she stated that the Veteran's claims file was negative for notations, complaints, or treatment of fibromyalgia or symptoms that may have mimicked fibromyalgia.  However, the Veteran's service treatment records include a November 1989 notation of chronic fatigue in the both knees, a December 1994 notation of chronic fatigue and weight gain, a January 1995 notation of fatigue that was probably secondary to chronic back pain, and a September 1995 notation of leg and hip pain.  Thus, it appears that there are notations in the Veteran's service treatment records of joint pain and fatigue that were not addressed by the VA examiner.  Therefore, an addendum opinion regarding direct service connection that specifically considers such complaints should be obtained.  With regard to secondary service connection, while the VA examiner provided an opinion on causation, she did not provide an opinion on aggravation, as directed by the July 2013 remand.  As such, an addendum opinion addressing the aggravation prong of secondary service connection is needed.

Further, while the Board acknowledges that the VA examiner stated that there was no definitive cause of fibromyalgia, so she was unable to establish a nexus between such disorder and the Veteran's military service or her service-connected disabilities without resorting to mere speculation, the VA examiner should be cognizant that the standard is whether such condition is at least likely as not (50 percent or greater probability) due to military service or her service-connected disabilities.  Thus, she need not reach a definitive etiology of fibromyalgia.

Regarding the claims of entitlement to higher ratings for the Veteran's cervical spine disability, lumbar disability, and major depressive disorder, in the July 2013 remand, the Board directed the AOJ to obtain authorization forms in order to obtain any fee-basis psychiatric treatment records and records from Bryan Winfield Hospital.  In a July 2013 letter, the AOJ requested that the Veteran complete and submit a VA Form 21-4142 (Authorization and Consent to Release Information to VA) so as to allow VA to obtain such records.  Subsequently, in August 2013, the Veteran returned the requested VA Forms 21-4142 for Cahaba Center and Bryan Winfield Hospital.  To date, no effort has been made to obtain such records.   While the Veteran indicated on the August 2013 VA Form 21-4142 that she only sought treatment for her leg at Bryan Winfield Hospital, her VA treatment records indicate she was also treated for her cervical spine and lumbar spine disabilities at such facility.  Therefore, a remand to obtain records from both Cahaba Center and Bryan Winfield Hospital is necessary. 

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to the claims on appeal.  Thereafter, any identified records, to include updated VA treatment records dated from July 2013 to the present, should be obtained for consideration in the Veteran's appeal.  At the November 2007 VA spine examination, it was noted that an EMG for the upper extremities and lower extremities was ordered but not scheduled.  There are no EMG study results from that time associated with the Veteran's claims file.  Thus, the AOJ should determine if the Veteran was ever scheduled for an EMG study in conjunction with the November 2007 VA examination.  If so, then the records should be obtained and associated with the Veteran's claims file.  

Finally, the Veteran's claim of entitlement to TDIU must be remanded because it is inextricably intertwined with the remanded claims of entitlement to service connection for fibromyalgia with fatigue, and entitlement to higher ratings for cervical spine spondylosis, degenerative changes of lumbar spine, and major depressive disorder.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to the remanded claims.  If the Veteran's August 2013 authorization forms for Cahaba Center and Bryan Winfield Hospital have expired, she should be requested to provide new authorization forms.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include treatment records from Cahaba Center, Bryan Winfield Hospital, and VA treatment records dated from July 2013 to the present.  

The AOJ should determine if the Veteran was ever scheduled an EMG study in conjunction with the November 2007 VA examination.  If so, then the records should be obtained and associated with the Veteran's claims file.  If not, then a negative response should be associated with the claims file. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the electronic claims file to the VA examiner who conducted the Veteran's August 2013 fibromyalgia examination.  The electronic claims file and a copy of this  Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file and the Remand have been reviewed.  If the August 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The VA examiner should offer an opinion as whether the Veteran's fibromyalgia is at least as likely as not (50 percent or greater probability) due to her military service, to include in-service notations of joint pain and fatigue.  The examiner should specifically address service treatment records that include a November 1989 notation of chronic fatigue in the both knees, a December 1994 notation of chronic fatigue and weight gain, a January 1995 notation of fatigue that was probably secondary to chronic back pain, and a September 1995 notation of leg and hip pain.  

(B)  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is caused OR aggravated by her service-connected major depressive disorder, degenerative changes of the lumbar spine, and/or cervical spine spondylosis.  If aggravation is found, the examiner should determine, if possible, to what extent the fibromyalgia was aggravated beyond the natural progression of such disease.

The examiner is advised that the standard governing the aforementioned opinion requests is whether such condition is at least likely as not (50 percent or greater probability) due to military service or her service-connected disabilities.  Thus, he or she need not reach a definitive etiology of fibromyalgia.

In offering such opinions, the examiner should also consider the medical evidence, lay statements, and the August 2013 VA examination report.  A rationale for all opinions offered should be provided.  If the VA examiner cannot provide an opinion without mere speculation he/she must state so and explain why.
 
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


